Citation Nr: 0801708	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  04-43 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for a respiratory 
impairment, to include asbestosis.

4.  Entitlement to service connection for a skin condition on 
the right hand.

5.  Entitlement to service connection for an anxiety 
disorder.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1953 to 
June 1956.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision.

The issues of hearing loss, back condition, respiratory 
impairment, and skin condition are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence fails to relate an anxiety disorder to 
the veteran's time in service.


CONCLUSION OF LAW

Criteria for service connection for an anxiety disorder have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran indicated that since being in service he avoids 
crowds, because they make him very anxious.

Service medical records are silent for any psychiatric 
problems, and the veteran specifically denied having any 
nervous trouble, depression, excessive worry, or frequent 
trouble sleeping on a personal medical history survey that 
was completed at time of separation.  Additionally, the 
veteran's separation physical found him to be psychiatrically 
normal.

The first evidence of any treatment for an anxiety disorder 
was in 2001, more than forty years after the veteran was 
discharged from service when the veteran filed his claim.  A 
treatment record from 2003 noted the possibility of an 
anxiety disorder, after the veteran complained about being 
anxious when in crowds.  However, the veteran indicated that 
it was not really a bother, and he refused a referral to the 
VA mental health clinic for an evaluation.  The veteran's 
claims file is void of any treatment for an anxiety disorder; 
and, at a VA psychiatry consultation in February 2007 the 
veteran was diagnosed with a cognitive disorder, after being 
referred with complaints of forgetfulness.  No anxiety 
disorder was diagnosed by the screening.

It is noted that the veteran has also filed for service 
connection for PTSD (which was denied by a December 2006 
rating decision that was not perfected for appeal).  The 
veteran appears to attribute many of his anxiety symptoms to 
several stressful events in service, such as two fellow 
soldiers drowning, or an acquaintance committing suicide on 
the rifle range.  However, these incidents appear to relate 
more to supporting a diagnosis of PTSD, than anything else.

In essence, the veteran has not been specifically diagnosed 
with an anxiety disorder, and there is no medical evidence 
that relates any current psychiatric disorder to the 
veteran's time in service.  As such, the criteria for service 
connection have not been met, and the veteran's claim is 
therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in March 2004, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above.  

VA and private treatment records have been obtained.  
Additionally, the veteran was scheduled for a hearing before 
the Board, but he failed to show at the appointed time.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for an anxiety disorder is denied.


REMAND

The veteran asserted that his hearing problem started when he 
was operating an amphibious tracked vehicle while in service.  
The veteran indicated that the vehicle had an airplane engine 
and he recalled that after driving it for 30 minutes you 
could not hear anything for quite awhile.  The veteran also 
asserted that no hearing protection was provided to him.  The 
veteran indicated that his hearing had been affected since 
service, indicating that he could no longer hear out of his 
right ear.

The veteran's wife also indicated that the veteran's hearing 
was worse after his time in service.  It is also noted that 
the veteran worked for many years after service for Gulf 
States Paper, Yeagin Construction, and for B.F. Goodrich.

VA treatment records show that the veteran has been 
prescribed hearing aids, and has been diagnosed with 
sensorineural hearing loss; however, to date, an opinion has 
not been provided as to the etiology of the veteran's 
bilateral hearing loss.  This should be done.  See McClendon 
v. Nicholson, 20 Vet. App. 79 (2006).

The veteran also indicated that operating the amphibious 
vehicle over rough terrain caused injury to his back.  The 
veteran indicated that he went to the dispensary with back 
problems, and a service medical record from May 1955 noted 
that the veteran had an acute back strain (as well as a 
history of a previous injury from 3 years earlier).  The 
veteran's spine/other musculoskeletal were found to be normal 
at separation.  The veteran maintains that his back has 
continued to bother him since service.  As such, an 
examination should be provided.

The veteran asserts that he has a respiratory impairment, to 
include asbestosis, which he believes is a result of exposure 
to asbestos during service.  The veteran indicated that the 
exhaust system for the amphibious vehicle he drove was lined 
with asbestos.  The veteran indicated that prior to service 
he was exposed to asbestos while working in a repair shop.  
Following service, the veteran worked at Gulf States Paper 
for 22 years and the at a tire plant for 15 years.

In November 2006, a private physician opined that the veteran 
had asbestosis which was causally related to asbestos 
exposure in the military and to workplace exposure.  Given 
that multiple sources were attributed to the veteran's 
exposure to asbestos, a more precise medical opinion is 
needed.  

With regard to his claim of entitlement to service connection 
for a skin condition, the veteran stated that in August 1954 
he was moving material in a warehouse and he came into 
contact with some type of chemical on his right hand, which 
caused two or three layers of skin to peel off.  The veteran 
indicated that he was provided with an ointment which did not 
help; and the veteran reported that he continues to have this 
same problem two or three times per year.  The veteran 
indicated that during these times he develops blisters 
between his fingers that itch, then crack and bleed.  

The veteran is competent to relate a symptom that is 
observable with any of his five senses.  VA treatment records 
show that the veteran is prescribed a skin ointment to treat 
a fungal infection.  The veteran's records of treatment, 
however, appear incomplete.  Therefore, additional 
development in this regard is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records from May 2007 to the present.  
Also obtain any dermatology consult report 
from May 20, 2004.

2.  Contact the veteran and inquire 
whether any health treatment records 
existed from any of his employers (B.F. 
Goodrich, Gulf States Paper, or Yeagin 
Construction); if so, obtain any available 
records.

3.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
his bilateral hearing loss.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
studies, including an audiological 
evaluation, should be performed, and all 
findings should be reported in detail. The 
examiner should comment on the veteran's 
report regarding the onset and continuity 
of his hearing loss, and opine as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran's hearing loss is related to 
or had its onset during service.  A 
complete rationale should be provided for 
any opinions expressed.  The examiner 
should specifically address the veteran's 
post service employment and determine 
whether that is responsible for any 
diagnosed hearing loss.

4.  Schedule the veteran for an 
examination of his back.  The claims 
folder should be made available to and 
reviewed by the examiner.  The examiner 
should diagnose any current back 
disability; and provide an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
any currently diagnosed back disability 
was either caused by, or began during, the 
veteran's time in service.  A complete 
rationale for any opinion offered should 
be provided, which should reference the 
veteran's in-service back complaints.  

5.  Schedule the veteran for a respiratory 
examination.  The claims folder should be 
made available to and reviewed by the 
examiner.  The examiner should diagnose 
any current respiratory disability, 
including asbestosis; and provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) that any currently diagnosed 
respiratory disability was either caused 
by, or began during, the veteran's time in 
service, including any exposure to 
asbestos in service.  A complete rationale 
for any opinion offered should be 
provided, and the examiner should address 
the November 2006 private medical opinion 
which diagnosed the veteran with 
asbestosis and concluded that the 
asbestosis was caused by a combination of 
pre-service, in-service, and post-service 
asbestos exposure.  

6.  Schedule the veteran for a 
dermatological examination.  The claims 
folder should be made available to and 
reviewed by the examiner.  The examiner 
should diagnose any current skin 
disability; and with acknowledgement of 
the veteran's contentions regarding in-
service onset, provide an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
any currently diagnosed skin disability 
was either caused by, or began during, the 
veteran's time in service.  A complete 
rationale for any opinion offered should 
be provided.  

7.  When the development requested has 
been completed, the claims should be 
readjudicated.  If any remain denied, 
provide the veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time for 
response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


